Case: 3:16-cr-00160-TMR-MRM Doc #: 82 Filed: 04/24/20 Page: 1 of 2 PAGEID #: 558




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                              Plaintiff,             :      Case No. 3:16-cr-160


                                                            District Judge Thomas M. Rose
       -   vs   -                                           Magistrate Judge Michael R. Merz

ELSTARHEEM MURRAY,

                              Defendant.             :



                                DECISION AND ORDER


       This case is before the Court on Motion of Defendant Murray for an unspecified extension

of time to file a motion to vacate under 28 U.S.C. § 2255 (ECF No. 81). As a motion related to an

impending § 2255 motion, it is referred to the undersigned under General Order Day 13-01.

       Defendant calculates his due date as June 10, 2020. 28 U.S.C. § 2255(f) provides a one-

year statute of limitations with the year running from the date on which the judgment of conviction

becomes final. According to the docket, Defendant sought review of his conviction in the United

States Supreme Court which denied review on October 7, 2019 (ECF No. 78). Accordingly, the

statute of limitations would not expire in this case until October 8, 2020, and thus Defendant may

not need any extension.

       Because the statute of limitations was enacted by Congress, the district courts do not have

authority to grant extensions before cases are filed. If continued public health measures to deal


                                                1
Case: 3:16-cr-00160-TMR-MRM Doc #: 82 Filed: 04/24/20 Page: 2 of 2 PAGEID #: 559




with the COVID-19 pandemic continue in October to prevent access to the prison law library,

Defendant should file a motion to vacate which contains the claims he is aware of at that time and

then ask the Court to extend his time to amend that motion before it orders the United States to

answer.



April 24, 2020.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                                                2
